Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, (U.S. PUBS No. 2016/0336488), teaches a micro light-emitting element adapted to be supported by a support structure, and adapted to contact with and be transferred by a transfer means from the support structure, the support structure having an open cavity, the micro light-emitting element comprising: an epitaxial semiconductor structure configured to be accommodated by the open cavity of the support structure; at least one bridge connection member disposed on said epitaxial semiconductor structure to be configured to interconnect said epitaxial semiconductor structure and the support structure for the support structure to support said micro light-emitting element; and a protruding contact member disposed on at least one of said epitaxial semiconductor structure and said bridge connection member, and protruding therefrom to be configured to contact with the transfer means, but is silent with respect to the above teachings in combination with said protruding contact member extending away from said epitaxial semiconductor structure to terminate ab an end that is farther away from said epitaxial semiconductor structure than said bridge connection member, so that said micro light-emitting element is configured to contact with the transfer means at said protruding contact member.
2.	The prior art, (U.S. PUBS No. 2016/0336488), teaches a micro light-emitting device adapted to contact with a transfer means, the micro light-emitting device comprising: a support structure having an open cavity; and at least one micro light-emitting element including an epitaxial semiconductor structure that is accommodated by said open cavity of said support
structure, at least one bridge connection member that is disposed on said epitaxial semiconductor
structure to interconnect said epitaxial semiconductor  structure and said support structure for said support structure to support said micro light-emitting element, and a protruding contact member that is disposed on ab least one of said epitaxial semiconductor structure and said bridge connection member, and protruding therefrom to be configured to contact with the transfer means, but is silent with respect to the above teachings in combination with said protruding contact member extending away from said epitaxial semiconductor structure to terminate at an end that is farther away from said epitaxial semiconductor structure than said bridge connection member, so that said micro light-emitting device is configured to contact with the transfer means at said protruding contact member of said micro light-emitting
element, and so that said micro light-emitting element is configured to be transferred by the
transfer means from said support structure.
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-37 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/12/22